Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Surgical Retractor Species F, Surgical Access Member Species B, and Releasable Instrument Species A, drawn to claims 1-4, 9, 12-23, and 28-34 in the reply filed on June 15, 2022 is acknowledged.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose a pair of wings each extending circumferentially from the first and second sides, respectively, at the longitudinal location, wherein the pair of wings are compliant and are configured to be flexed inward toward each other from a neutral configuration to a flexed configuration by the inner surface of the access member when the pair of wings are disposed in the channel, such that a return force of the pair of wings causes the pair of wings to engage the inner surface of the access member so as to attach the body to the portion of the access member.  

Claims 20-23 and 28-34 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: The prior art discloses the retractor member of claim 1. The prior art fails to teach or disclose, however, the entire system and relationship between retractor member, access member, and attachment device including wherein the wall of the access member extends about a central axis in a plane orthogonal to the central axis such that an inner surface of the wall defines a channel that extends along an axial direction oriented along the central axis, and a proximal mount and a distal mount configured to respectively mount to the proximal and distal ends of the access member, wherein at least one of the proximal and distal mounts is configured to move between 1) an unlocked configuration in which the proximal and distal mounts are longitudinally spaced from each other by a first distance, and 2) a locked configuration in which the proximal and distal mounts are longitudinally spaced from each other by a second distance less than the first distance, wherein the second distance corresponds to a distance between the proximal and distal ends of the access member along the axial direction.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the working channel" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the channel of line 1 is the working channel. Appropriate clarification and correction is required. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,795,367 to Lee et al. 
As to Claim 1, Lee discloses a retractor member (22, Col. 2, Lines 23-48) configured for insertion through a channel of an access member (within 12, 16, 18, Fig. 7) and for moving soft tissue at a treatment site accessible through the channel (Col. 6, Lines 56-65). The retractor member (22) comprises a body (Figs. 8-10) having a proximal end and a distal end (23) and spaced from each other along a longitudinal direction, the distal end (23) defining a retractor blade, the body defining a first surface (300) and a second surface (302) opposite each other along a transverse direction substantially perpendicular to the longitudinal direction (Figs. 8 and 9), and an attachment device (including 308, 304, Figs. 8-10, Col. 9, Lines 17-63) configured to selectively attach the body to a portion of the access member (18) such that the body is extendable through the working channel (within 12, 16, 18, Fig. 7) and is translatable (via 304 and 306) relative to the access member along the longitudinal direction while the body is attached to the portion of the access member (Col. 9 Lines 39-42).
As to Claim 2, Lee discloses a retractor member (22) wherein the body has a first side and a second side spaced from each other along a lateral direction substantially perpendicular to the longitudinal and transverse directions (Figs. 8-10), and the attachment device (304, 308) extends from at least one of the first and second sides at a longitudinal portion of the body located intermediate the proximal and distal ends (Figs. 8-9), such that the attachment device is configured to reside within the working channel for securing the retractor member to an inner surface of the access member (Fig. 10, Col. 9, Lines 17-63).
As to Claim 12, Lee discloses a retractor member (22) wherein the body has a first side and a second side spaced from each other along a lateral direction substantially perpendicular to the longitudinal and transverse directions (Figs. 8-10), the first surface (300) is arcuate and concave between the first and second sides in a plane orthogonal to the longitudinal direction (Col. 9, Lines 33-39), and the second surface (302) is arcuate and convex between the first and second sides in the plane (Col. 9, Lines 33-39).
As to Claim 13, Lee discloses a retractor member (22) wherein at least at one of the proximal and distal ends, the body defines an end portion that is flared, such that the end portion defines a maximum lateral dimension that is greater than a maximum lateral dimension of an adjacent portion of the body that extends from the end portion toward the opposite one of the proximal and distal ends (see taper of distal end near 23, Figs. 8-10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,795,367 to Lee et al. in view of U.S. Patent Pub. No. 2008/0214898 to Warren.
As to Claim 9, Lee discloses the claimed invention except for wherein the attachment device comprises an attachment member separate from the body, at least a portion of the attachment member comprises magnetic material, and the body comprises one or more magnets each configured for selective attachment to the magnetic material of the at least a portion of the attachment member.
Warren discloses a surgical retractor (100, Fig. 1) wherein the attachment device (300) comprises an attachment member (304) separate from the body (110, 112), at least a portion of the attachment member comprises magnetic material (magnetic attachment described in [0021]), and the body comprises one or more magnets each configured for selective attachment to the magnetic material of the at least a portion of the attachment member (magnetic attachment described in [0021) in order to provide for ease of selective attachment of the body to the attachment member [0021].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor member of Lee with the magnetic connection modification of Warren in order to provide for ease of selective attachment of the body to the attachment member.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,795,367 to Lee et al. in view of U.S. Patent Pub. No. 2020/0245856 to Berry.
As to Claims 14-16, Lee discloses the claimed invention except for wherein at least at one of the proximal and distal ends, the body defines an end portion that is angularly offset from an adjacent portion of the body that extends from the end portion toward the opposite one of the proximal and distal ends, wherein the end portion is angularly offset from the adjacent portion of the body, and  wherein at least a proximal portion of the body is plastically deformable so as to be bent away from a central axis of the access member after the body is attached to the portion of the access member.  
Berry discloses a surgical retractor (10, Fig. 3) wherein at least at one of the proximal and distal ends, the body defines an end portion (at 17b) that is angularly offset from an adjacent portion of the body (16) that extends from the end portion toward the opposite one of the proximal and distal ends (near 13, Fig. 3), wherein the end portion (at 17b) is angularly offset from the adjacent portion of the body (16, Fig. 3), and wherein at least a proximal portion (at 17b) of the body is plastically deformable so as to be bent away from a central axis (of 14) of the access member after the body is attached to the portion of the access member (Fig. 3, [0045, 0047]) in order to allow for manipulation of the blades into a desirable shape for the particular application [0040]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor member of Lee with the angular offset and deformable modification of Berry in order to allow for manipulation of the blades into a desirable shape for the particular application

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,795,367 to Lee et al.
As to Claim 17-19, Lee discloses an embodiment wherein the body includes at least one electrically conductive sensor (457) at the distal end (Figs. 40-41), and the at least one electrically conductive sensor is in electrical communication with an electric lead (451) that is spaced from the at least one electrically conductive sensor (457, Figs. 40-41) and is configured for communicating sensor information obtained by the at least one sensor to a control unit (processing unit described in Col. 17, Lines 58-63).The body is formed of an electrically conductive material (451), and the retractor member further comprises electrical insulation covering a major portion of the body (described in Col. 17, Lines 27-57), wherein the body includes a distal exposed portion (453) at the distal end (Fig. 41), the distal exposed portion defines the at least one electrically conductive sensor (457, Col. 9-17), the body further includes a proximal exposed portion (452) at the proximal end, and the proximal exposed portion defines the electric lead (451, Fig. 41, Col. 17, Lines 37-51). The body is formed of an electrically insulative material (described in Col. 17, Lines 27-57), and the at least one electrically conductive sensor (457) is embedded in the body at the distal end (Col. 17, Lines 27-64) in order to allow for monitoring of the retractor site to prevent unwanted tissue damage (Col. 17, Lines 9-26). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775